            Case 1:20-cv-03843-UNA Document 3 Filed 01/15/21 Page 1 of 2


                                                                                        FILED
                             UNITED STATES DISTRICT COURT
                                                                                            1/15/2021
                             FOR THE DISTRICT OF COLUMBIA                          Clerk, U.S. District & Bankruptcy
                                                                                   Court for the District of Columbia
JUSTIN ROSSI,                                 )
                                              )
               Petitioner,                    )
                                              )
       v.                                     )      Civil Action No. 1:20-cv-03843 (UNA)
                                              )
UNITED STATES,                                )
                                              )
                                              )
                Respondent.                   )


                                 MEMORANDUM OPINION

       This matter is before the court on its initial review of petitioner’s pro se “complaint” and

application for leave to proceed in forma pauperis (“IFP”). The court will grant petitioner’s

application for leave to proceed IFP and dismiss the case because the complaint fails to meet the

minimal pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to contain “(1) a

short and plain statement of the grounds for the court’s jurisdiction [and] (2) a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see

Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir.

2004). The Rule 8 standard ensures that respondents receive fair notice of the claim being asserted

so that they can prepare a responsive answer and an adequate defense and determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). When a

“complaint [] contains an untidy assortment of claims that are neither plainly nor concisely stated,

nor meaningfully distinguished from bold conclusions, sharp harangues and personal comments

[,]” it does not fulfill the requirements of Rule 8. Jiggetts v. D.C., 319 F.R.D. 408, 413 (D.D.C.
          Case 1:20-cv-03843-UNA Document 3 Filed 01/15/21 Page 2 of 2




2017), aff’d sub nom. Cooper v. D.C., No. 17-7021, 2017 WL 5664737 (D.C. Cir. Nov. 1, 2017).

The instant complaint falls within this category.

       Petitioner, a resident of Tallahassee, Florida, sues the United States, by way of the Attorney

General. He asks the court to “hold the United States liable” and seeks “any form of justice or

redress in his matter brought before the courts against the crown . . . and redress must be made in

the land of freedom, liberty, and justice for all take precedent.” He cites, without explanation, to

an Executive Order, the Declaration of Independence, and authority in the United States

Constitution concerning impeachment. He also cites to 18 U.S.C. §§ 241, 246, and 1519.

However, petitioner does not set forth any actual claims or allege any wrongdoing, and no further

elucidating information is provided.      The remainder of the complaint instead consists of

unexplained attached copies of exhibits and other court documents seemingly associated with

litigation filed in New Zealand.

       The complaint, as pled, is undefined and fails to provide any notice of a claim or any basis

for federal jurisdiction. Any entitlement to relief, or even the nature of relief sought, is entirely

unclear. For this reason, the case will be dismissed.         A separate order accompanies this

memorandum opinion.




  Date: January 15, 2021
                                                Tanya S. Chutkan
                                                TANYA S. CHUTKAN
                                                United States District Judge
